Name: Council Regulation (EEC) No 2177/87 of 20 July 1987 amending Regulations (EEC) No 4043/86, (EEC) No 4022/86 and (EEC) No 3513/86 opening, allocating and providing for the administration of Community tariff quotas for fish and fish fillets originating in Norway or Sweden
 Type: Regulation
 Subject Matter: Europe;  fisheries;  tariff policy
 Date Published: nan

 24. 7 . 87 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2177/87 of 20 July 1987 amending Regulations (EEC) No 4043/86 , (EEC) No 4022/86 and (EEC) No 3513/86 opening , allocating and providing for the administration of Community tariff quotas for fish and fish fillets originating in Norway or Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in view of the small quantities involved in the proposed increases and in order to safeguard the Commu ­ nity nature of the quotas conccerned, they should not be allocated among the Member States , without prejudice to the drawing, by the Member States, against the quota volumes of such quantities as they may need, under the conditions and according to the procedure provided for in the Regulations in question, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Regulations (EEC) No 4043/86 ('), (EEC) No 4022/86 (2) and (EEC) No 3513/86 (3), the Council opened and allocated among the Member States Community tariff quotas for certain fishery products originating in Norway or Sweden ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4043/86 is hereby amended as follows : 1 . The table given in Article 1 ( 1 ) shall be replaced by the following : Whereas, in order to contribute to the development of trade, as stipulated under the preferential arrangements between the Community, on the one hand, and Norway and Sweden, on the other, the volume of certain tariff quotas opened for Norway and Sweden should be increased unilaterally by quantities that will not affect traditional trade flows ; whereas the Regulations referred to above should be amended accordingly : 'Order No CCT heading No Description Amount of tariff quota (tonnes) Rate of duty (%) 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine I. Whole , headless or in pieces : 09.0703 ex b) Cod (Gadus morbua, Boreogadus saida, Gadus ogac)  Dried and salted 13 250 0 09.0705 Il li  Wet, salted or in brine 13 000 0 09.0707 ||  Dried and unsalted 4 400 0' (') OJ No L 377, 31 . 12. 1986, p. 4. (2) OJ No L 375, 31 . 12 . 1986, p. 16 . (3) OJ No L 325, 20 . 11 . 1986, p. 1 . No L 203/2 Official Journal of the European Communities 24 . 7. 87 2. Article 2 (3) shall be replaced by the following : '3 . The second instalment of each quota, being respectively 1 100 , 2 000 and 4 500 tonnes , shall constitute the corresponding reserve .' Article 2 Regulation (EEC) No 4022/86 is hereby amended as follows : 1 . The table given in Article 1 ( 1 ) shall be replaced by the following : 'Order No CCT heading No Description Amount of tariff quota (tonnes) .Rate of duty (%) 09.0709 03.02 Fish , dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine II . Fillets : a) of cod (Gadus morhua, Boreogadus saida, Gadus ogac) 3 250 0' 2. Article 2 (3 ) shall be replaced by the following : '3 . The second instalment of the quota, being 850 tonnes, shall constitute the reserve .' Article 3 Regulation (EEC) No 3513/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) the volume of 3 500 tonnes given against Order No 09.0601 shall be replaced by 9 500 tonnes . 2 . In the first indent of Article 2 (3) the volume of 1 400 tonnes shall be replaced by 7 400 tonnes . Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1987. For the Council The President U. ELLEMANN-JENSEN